          Case 1:20-cv-01506-KPF Document 11 Filed 05/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RONALD KERMAN,
                              Plaintiff,
                       -v.-                           20 Civ. 1506 (KPF)
BOY SCOUTS OF AMERICA and GREATER
NEW YORK COUNCILS, BOY SCOUTS OF                    SCHEDULING ORDER
AMERICA,

                              Defendants.

KATHERINE POLK FAILLA, District Judge:

         Defendant Boy Scouts of America removed this suit from the Supreme

Court of the State of New York, County of New York to this Court on February

20, 2020. (Dkt. #1). The Court understands that the action is automatically

stayed as to Defendant Boy Scouts of America pursuant to 11 U.S.C. § 362, as

a result of its bankruptcy filing. (Dkt. #10). The Court also understands that

an order by the United States Bankruptcy Court for the District of Delaware

stayed this action as to Defendant Greater New York Councils, Boy Scouts of

America, from March 30, 2020, to May 18, 2020. (Id.). Plaintiff and Defendant

Greater New York Councils, Boy Scouts of America are hereby ORDERED to file

a joint status letter with the Court on or before May 29, 2020, regarding the

status of the stay imposed by the Bankruptcy Court for the District of Delaware

and proposing next steps in this proceeding.

      SO ORDERED.

Dated:        May 21, 2020
              New York, New York            __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
